DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
Regarding to claims 1,12 Applicant has amended the claims to include “setting a 1-bit DFI in the DCI payload to a predetermined value to indicate that the DCI payload contains a HARQ-ACK bitmap for the HARQ processes”. 
Examiner has reviewed the current prior art and believes that Zhang et al. discloses in fig.2; par[0119] a base station 105a receives code blocks in the transport block 210 from a UE 115a; transmits DFI 230 in PDCCH 205b to indicate which transport was not properly received and may need to be retransmitted. In par[0131] the DFI 230 (see fig.2) includes one bit per transport block for UL HARQ process; and is set to ACK 1 ( predetermined value) only of all code blocks in the transport block are fully received. In par[0119-0120,0138,0139] the DFI 230 is transmitted in the PDCCH (DCI payload) and includes bitmap indicating Acknowledgement status or feedback information for each previous uplink transport block ( HARQ-ACK bitmap). In par[0139] fig.3A, the UL transmission 315A including UL (0), UL(1), UL(2) is received at the base station. The base station indicated a HARQ feedback via a DFI 305A includes bits (HARQ bit map). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Al-Imari et al. to set DFl values to either 1 or 0 to indicate the DCI pay load has a DL feedback information by using a HARQ bitmap. The purpose is to recognize which of code blocks is missing and to retransmit the missed code block.   
Regarding claims 10,11,19,20 Applicant argues that Salem does not supply the missing elements “a 1-bit DFI in the DCI payload to a predetermined value to indicate that the DCI payload contains a HARQ-ACK bitmap for the HARQ processes”.
Examiner notes that the claimed limitation in claim 10 refers to a bitmap includes a plurality of bits, wherein a first binary value indicates an ACK, and a second binary value indicates a NACK. 
Therefore, examiner believes the teaching of Salem in par[0091] wherein DFI carries 16-bits bitmap corresponds to number of HARQ processes. Each bit is 1 for ACK or 0 for NACK (the HARQ-ACK information are provided in a bitmap having a plurality of bits with each bit corresponding to one of the HARQ processes, wherein a first binary value indicates acknowledgment (ACK) and a second binary value indicate negative acknowledgment (NACK)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Salem with that of Al-Imari et al. to set a bitmap comprising bits in the DCI to indicate the UE which transport block was not properly received and need to retransmit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-9,12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Imari (US Pub.2020/0099477) in view of Zhang et al. (US Pub.2020/0259599).
In claim 1, Al-Imari et al. discloses a method for a base station to provide
downlink feedback information (DFI) to a user equipment (UE) in a wireless network (
see par[0027] sending Downlink feedback information (DFI) including the HARQ
feedback from a network apparatus), comprising:
generating hybrid automatic repeat request (HARQ) acknowledgment (HARQ-ACK)
information in a downlink control information (DCI) payload for each of a plurality of
HARQ processes associated with uplink transmission from the UE to the base station (
see par[0029] sending HARQ feedback in DCI from the network node to the UE with
HARQ process ID of uplink transmission that the network node wants to ACK/NACK); generating error detection bits based on the DCI payload ( see par[0031] the DCI comprises Cyclic Redundancy Check ( CRC scrambled by configured scheduling radio network temporary identifier ( CS-RNTI)); and sending DCI to the UE, the DCI including the DCI payload and the error detection bits scrambled with a configured scheduling radio network temporary identifier (CS-RNTI) ( see par[0028] sending DCI including HARQ feedback information from the network node; and the DCI as shown in para[0031] comprises Cyclic Redundancy Check ( CRC scrambled by configured scheduling radio network temporary identifier ( CS-RNTI)).
Al-Imari does not specifically disclose setting a 1-bit DFI flag in the DCI payload to a predetermined value to indicate that the DCI payload contains a HARQ-ACK bitmap  for the HARQ processes.

Zhang et al. discloses in fig.2; par[0119] a base station 105a receives code blocks in the transport block 210 from a UE 115a; transmits DFI 230 in PDCCH 205b to indicate which transport was not properly received and may need to be retransmitted. In par[0131] the DFI 230 (see fig.2) includes one bit per transport block for UL HARQ process; and is set to ACK 1 ( predetermined value) only of all code blocks in the transport block are fully received. In par[0119-0120,0138,0139] the DFI 230 is transmitted in the PDCCH (DCI payload) and includes bitmap indicating Acknowledgement status or feedback information for each previous uplink transport block ( HARQ-ACK bitmap). In par[0139] fig.3A, the UL transmission 315A including UL (0), UL(1), UL(2) is received at the base station. The base station indicated a HARQ feedback via a DFI 305A includes bits (HARQ bit map). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Al-Imari et al. to set DFl values to either 1 or 0 to indicate the DCI pay load has a DL feedback information by using a HARQ bitmap. The purpose is to recognize which of code blocks is missing and to retransmit the missed code block.   

In claim 12, Al-Imari et al. discloses a method for a UE to receive downlink feedback information (DFT) from a base station in a wireless network (see par[0027] a Ue receives DFI from a network node), comprising:

receiving downlink control information (DCI) from the base station ( see par[0028] the UE receives DCI from the network node), the DCI including a DCI payload ( see par[0028] the DCI is well-known to include a payload) and  error detection bits scrambled with configured scheduling radio network temporary identifier (CS-RNTI) (see para[0031] the DCI comprises CRC scrambled by a configured scheduling Radio network temporary identifier ( CS-RNTI));
validating that a DFI flag in the DCI payload is set to a predetermined value  (see para[0027-0028] the UE receives DFI in the DCI  for a corresponding HARQ process);
obtaining, when the DFI flag in the DCI payload is validated, HARQ-ACK information from the DCI payload for each of the HARQ processes associated with uplink transmission from the UE to the base station (see para[ 0027-0028] the UE receives HARQ feedback in the DCI that indicates the HARQ feedback corresponds to an uplink transmission such that the UE would perform uplink retransmission when the HARQ feedback information is a NACK); and re-transmitting data to the base station for one or more of the HARQ processes according to the HARQ-ACK information (see par[0027] the UE retransmits for a HARQ process when it receives a NACK via DFI for the corresponding HARQ process).
Al-Imari et al. does not disclose the Ue validates that a 1-bit DFI flag in the DCI payload is set to a predetermined value to indicate the DCI payload contains a HARQ bitmap for a plurality of HARQ processes.
Zhang et al. discloses in fig.2; par[0119] a base station 105a receives code blocks in the transport block 210 from a UE 115a; transmits DFI 230 in PDCCH 205b to indicate which transport was not properly received and may need to be retransmitted. In par[0131] the DFI 230 (see fig.2) includes one bit per transport block for UL HARQ process; and is set to ACK 1 ( predetermined value) only of all code blocks in the transport block are fully received. In par[0119-0120,0138,0139] the DFI 230 is transmitted in the PDCCH (DCI payload) and includes bitmap indicating Acknowledgement status or feedback information for each previous uplink transport block ( HARQ-ACK bitmap). In par[0139] fig.3A, the UL transmission 315A including UL (0), UL(1), UL(2) is received at the base station. The base station indicated a HARQ feedback via a DFI 305A includes bits (HARQ bit map).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Al-Imari et al. to set DFI values to either 1 to acknowledge the proper receive of uplink transmission or 0 to notify the UE to retransmit the uplink transmission.

In claims 2,13 Al-Imari et al. discloses wherein the HARQ-ACK information indicates acknowledgment information for configured grant HARQ processes in the uplink transmissions from the UE to the base station (see par[0027] the UE receives HARQ feedback from network node for uplink transmission with configured Grant transmission).
In claims 3,14 Al-Imari et al. discloses wherein the HARQ-ACK information indicate acknowledgment information for configured grant HARQ processes (see par[0027] the UE receives HARQ feedback from network node for uplink transmission with configured Grant transmission) and grant-based HARQ processes in the uplink transmissions from the UE to the base station (see par[0035] uplink transmission refers to dynamic grant). In claims 4,15 Al-Imari et al. discloses wherein the HARQ-ACK information indicate acknowledgment information for all of the HARQ processes in the uplink transmissions from the UE to the base station (see par[0029] network node sends HARQ process ID of corresponding uplink data the network node wants to ACK/NACK).
In claims 5,16 Al-Imari et al. discloses wherein the DCI has a DCI format 0_X, X being 0, 1 or 2 (see para[0029] the DCI comprises DCI format for scheduling PUSCH).
In claims 7,17 Al-Imari et al. discloses the error detection bits scrambled by the CS-RNTI (see para[0031] the DCI comprises CRC scrambled by a configured scheduling Radio network temporary identifier (CS-RNTI)); and the DCI payload indicating that the DCI includes the DFT (see par[0027] the UE receives DFI included in the DCI); and DCI format ( DCI format) . But Al-lmari does not disclose the DCI having a DCI format 0_1, the DFI flag has a predetermined binary value in DCI payload.
Zhang et al. discloses in fig.2; par[(0119] a base station 105a receives code blocks in the transport block 210 from a UE 115a. The base station transmits DFl 230 in PDCCH 205b to indicate which transport was not properly received and may need to be retransmitted. In par[0131,0172] the DFl values may be determined by the base station to have bit 1 to Ack or bit 0 to NACK (setting DFI flag in the DCI payload to a predetermined value). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Al-Imari et al. to set DFl values to either 1 to acknowledge the proper receive of uplink transmission or to 0 to notify the UE to retransmit the uplink transmission.

In claims 8,9,18 Al-Imari et al. discloses wherein the RNTI different from the CS-RNTI includes one of following: cell RNTI (C-RNTI), semi-persistent channel state information RNTI (SP-CSI- RNTI) (see par[0023] network node pre-configures radio resources for the UE to perform uplink SPS configured grant transmission (SP-CSI-RNTI) and modulation coding scheme cell RNTI (MCS-C-RNTI).

Claims 10,11,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Al- Imari (US Pub.2020/0099477) in view of Zhang et al. (US Pub.2020/0259599), and further in view of Salem ( US Pub.2020/0313807).
In claims 10,19 Al-Imari et al. does not disclose wherein the HARQ-ACK bitmap having a plurality of bits with each bit corresponding to one of the HARQ processes, wherein a first binary value indicates acknowledgment (ACK) and a second binary value indicate negative acknowledgment (NACK).
Salem discloses in par[0091] DFI carries 16-bits bitmap corresponds to number of HARQ processes. Each bit is 1 for ACK or 0 for NACK (the HARQ-ACK information are provided in a bitmap having a plurality of bits with each bit corresponding to one of the HARQ processes, wherein a first binary value indicates acknowledgment (ACK) and a second binary value indicate negative acknowledgment (NACK)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Salem with that of Al-Imari et al. to set a bitmap comprising bits in the DCI to indicate the UE which transport block was not properly received and need to retransmit.

In claims 11,20 Al-Imari et al. does not disclose wherein indices of the HARQ processes are mapped in an ascending order to the HARQ-ACK bitmap from the most-significant bit (MSB) to the least-significant bit (LSB) of the HARQ-ACK bitmap. Salem discloses in par[0109] the bit maps 322 shown in figf.3 includes a mixture of 1 and O and is ordered from most significant bit to least significant bit from HARQ process 0-15 (wherein indices of the HARQ processes are mapped in an ascending order to the bitmap from the most-significant bit (MSB) to the least-significant bit (LSB) of the bitmap). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Salem with that of Al-Imari et al. to establish a bitmap with HARQ identifier arranged from MSB to LSB to notify the UE which transport block need to be retransmitted based on NACK of uplink transmission.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413